
	
		II
		111th CONGRESS
		2d Session
		S. 3527
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2010
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to ensure
		  access to chest radiography (x-ray) services that use Computer-Aided Detection
		  for the purpose of early detection of lung cancer. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Lung Cancer Early
			 Detection Promotion Act of 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)Lung cancer
			 accounts for more deaths than any other cancer in both men and women.
			(2)According to the
			 American Cancer Society—
				(A)an estimated
			 222,520 new cases of lung cancer are expected in 2010, accounting for about 15
			 percent of cancer diagnoses in 2010; and
				(B)an estimated
			 157,300 deaths from lung cancer are expected to occur in 2010, accounting for
			 about 28 percent of all cancer deaths in 2010.
				(3)In the United
			 States today, one in four cancer deaths in women is due to lung cancer.
			(4)African-Americans
			 have a higher occurrence of lung cancer than any other racial or ethnic group
			 in the United States, and Black men are 37 percent more likely to get lung
			 cancer than White men.
			(5)Two-thirds of all
			 lung cancer cases are among people 65 years and older.
			(6)Computer-Aided
			 Detection (CAD) technology, when used on a common chest x-ray, can help detect
			 lung cancer in its earliest and most treatable stages.
			(7)Clinical trials
			 have shown that radiologists are able to detect more early-stage lung cancer
			 with chest x-ray CAD technology than with chest x-rays alone.
			(8)In 2007, the
			 Centers for Medicare & Medicaid Services Advisory Panel on Ambulatory
			 Payment Classification Groups recommended payment for chest x-ray CAD
			 technology as a special packaged code, meaning that it would be paid separately
			 when performed by itself. The Centers for Medicare & Medicaid Services did
			 not heed this recommendation and continues to bundle the CAD technology with
			 the chest x-ray.
			3.Ensuring access
			 under the Medicare program to x-ray based chest radiography that uses
			 Computer-Aided Detection technologySection 1834 of the Social Security Act (42
			 U.S.C. 1395m), as amended by sections 4105 and 10501(h)(3) of the Patient
			 Protection and Affordable Care Act, is amended—
			(1)in subsection
			 (b)(1)(B), by striking subsection (c)(1)(A) and inserting
			 subsections (c)(1)(A) and (p); and
			(2)by adding at the
			 end the following new subsection:
				
					(p)Payment for
				X-Ray based chest radiography services that use Computer-Aided Detection
				technology for the early detection of lung cancer
						(1)In
				generalNotwithstanding any other provision of this part, with
				respect to chest radiography services (identified as of September 1, 2006, by
				Level 1 HCPCS codes 71010, 71020, 71021, 71022, and 71030, and as subsequently
				modified by the Secretary) furnished on or after January 1, 2011, that use
				Computer-Aided Detection Technology for the early detection of lung cancer (as
				defined in paragraph (2)), the amount of payment shall be equal to an amount
				established by the Secretary for the technical component and the professional
				component of the chest radiography services that use such technology. The
				Secretary shall establish such payment amount in a manner that will ensure
				appropriate access under this title to such services that use such
				technology.
						(2)Computer-Aided
				Detection technology for the early detection of lung cancer
				definedIn this subsection, the term Computer-Aided
				Detection Technology for the early detection of lung cancer means a
				computer software technology which allows for the production of a digital chest
				x-ray image or the conversion of a chest x-ray into a digital image to be
				subsequently analyzed for early lung cancer nodules and which the Food and Drug
				Administration has granted approval or clearance.
						(3)New
				codesThe Secretary shall establish new codes for chest
				radiography services described in paragraph (1) in order to implement this
				subsection.
						.
			
